Citation Nr: 0937077	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  02-11 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for optic neuritis, to 
include as secondary to MS.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel




INTRODUCTION

The Veteran served on: inactive duty from June 15, 1975 to 
July 26, 1975; inactive duty from September 22, 1975 to June 
10, 1977; inactive duty from July 11, 1977 to September 29, 
1977; active duty from September 1977 to July 1979; inactive 
duty for training (INACDUTRA) from May 1, 1983 to April 30, 
1984; active duty for training (ACDUTRA) from April 30, 1984 
to May 2, 1984; ACDUTRA from May 31, 1984 to June 1, 1984; 
annual training on June 20, 1998; annual training from July 
11, 1998 to July 19, 1998; annual training from July 25, 1998 
to July 26, 1998; inactive duty from August 1, 1998 to August 
2, 1998; special tour from August 15, 1998 to August 16, 
1998; special tour on September 9, 1998; inactive duty from 
September 12, 1998 to September 13, 1998; inactive duty on 
October 4, 1998; inactive duty from November 6, 1998 to 
November 8, 1998; inactive duty from November 14, 1998 to 
November 20, 1998; inactive duty on December 5, 1998; and 
inactive duty from June 11, 1999 to July 30, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by which 
the RO, in pertinent part, denied the claims on appeal 
herein.  

This case has been remanded to the RO for further development 
on several occasions, the last of which was in September 
2008.

The Veteran was scheduled to appear for a Board Central 
Office hearing in November 2002, but she failed to appear.  
Accordingly, the veteran's hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(e) (2008).


FINDINGS OF FACT

1.  The competent medical evidence of record, when examined 
as a whole, establishes that the Veteran's MS was incurred in 
active duty service or during the seven years immediately 
thereafter.

2.  A preponderance of the medical and other evidence of 
record supports a conclusion that the Veteran's optic 
neuritis is secondary to her service-connected MS.


CONCLUSIONS OF LAW

1.  MS was incurred in active military service or in the 
seven years immediately thereafter.  38 U.S.C.A. §§ 1110, 
1131, 1137, 1154, 5107(b) (West 2002); 38 C.F.R. §§3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  Service connection for optic neuritis, claimed as 
secondary to MS, is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background 

A review of the service treatment records reveals as follows.  
In July 1977, the Veteran noted cramps in the legs in a 
report of medical history.  She reported similar symptoms in 
a January 1982 report of medical history.  In April 1988, 
ophthalmologic abnormalities were noted.  In April 1997, the 
Veteran reported, in pertinent part, eye trouble and leg 
cramps.  MS was definitively diagnosed in December 1998.  In 
1999, the Veteran was medically discharged from service.

Although MS was diagnosed in 1998, the Veteran maintains that 
symptoms of MS were present in the early 1980's and were not 
properly identified as such. 

In October 2000, L.A. Stone, M.D. stated with regard to the 
Veteran's MS that the physical and psychological stressors 
while she was involved in very active Reserve work may well 
have brought out something which would have otherwise lain 
dormant.  Dr. Stone concluded that it appeared that the 
Veteran had MS since the early 1980s.  According to him, due 
to a family history of diabetes mellitus and her status as an 
African American, MS was probably not considered as a 
diagnosis for some time after it should have been.  

In August 2002, a treatment note of T.J. Carrabine, M.D. 
indicated that he had reviewed the Veteran's service 
treatment records.  In particular, the January 1982 periodic 
examination noted the Veteran's complaints of cramping in the 
legs and lameness.  The Veteran reported that she suffered 
from neurogenic bladder, swallowing difficulties, visual 
problems, cognitive memory problems, and fatigue. In 
particular, the Veteran claimed that multiple summer 
deployments were stressful and that vigorous physical 
activity and extreme heat contributed to or exacerbated her 
symptoms.  Overall, the examiner stated that the difficulties 
the Veteran related for the prior 10 to 20 years appeared to 
be of neurologic origin.  While the Veteran was not formally 
diagnosed with MS until 1998, it appeared to be of neurologic 
origin and early manifestations were shown many years prior 
to formal diagnosis.  "Based on her history, physical 
evaluation, and review of the magnetic resonance imaging 
(MRI) findings, I feel to the best of my medical ability, 
that her long history of symptoms prior to diagnosis was 
consistent with MS." 

In November 2002, the flight surgeon who evaluated the 
Veteran in 1998 submitted a letter on her behalf.  It was 
noted that although there is no proven direct cause and 
effect between the Veteran's time in service and her disease 
process, there are certainly many facets of participation 
(hot weather operations, chemical warfare, etc.) that would 
aggravate the disease process until the time of discovery.  
The surgeon opined that the Veteran was an extremely active 
participant in the Reserves and experienced fatigue and other 
symptoms during her Reserve deployments and that the 
foregoing, in retrospect, could be attributed to MS.

In November 2007, a VA examiner noted that the Veteran's 
neurological examination showed internuclear ophthalmoplegia, 
minimal truncal ataxia, and minimal spasticity in the lower 
left extremity with mild sensory loss.  It was concluded that 
it was at least as likely as not that these deficits were due 
to MS that appeared during service. 

On November 2007 VA examination of the eyes, objective 
examination of the Veteran yielded a diagnosis of mild optic 
atrophy of the left eye, and the examiner indicated that this 
condition was a sequela of the Veteran's past episodes of 
optic neuritis in the left eye.  The examiner maintained that 
it was more likely than not that the episodes of optic 
neuritis were associated with the diagnosis of MS.  The 
examiner also diagnosed past episodes of optic neuritis in 
both eyes, which were more likely than not associated with 
the Veteran's MS.  

The Veteran was afforded a VA medical examination in December 
2008.  In the examination report, the examiner indicated that 
he had reviewed the record.  The examiner noted that MS was 
diagnosed in 1998 first by an ophthalmologist and then by a 
neurologist.  At that time, the Veteran's symptoms included 
blurred vision.  On examination, the Veteran recalled that in 
the years prior to the diagnosis, in 1982 or 1983, she 
experienced blurred vision in the left eye.  The Veteran did 
see an eye doctor as a result and was prescribed glasses.  
The Veteran recalled having trouble focusing on schoolwork in 
1978 when working on a Master's degree.  She did not complete 
her degree because she could take only one class at a time.  
At that time, she was told that her problems were likely due 
to stress.  The Veteran denied any reprimands resulting from 
forgetfulness during active duty service.  She related 
problems with memory and cognition beginning in the 1980's.  
The Veteran denied any symptoms of instability of the lower 
extremities during active duty service.  The Veteran reported 
that her primary symptoms of MS included fatigue, impaired 
memory and concentration, mild numbness in the left half of 
the face, and a mild left leg limp.  Objectively, the 
examiner noted that the Veteran used a cane due to left leg 
instability.  

Following a physical examination of the Veteran, the examiner 
diagnosed chronic but stable MS.  The examiner opined that 
the Veteran's inability to concentrate during service was not 
a sign of MS because a contemporaneous computed tomography 
(CT) scan of the head was normal and because the reason for 
which the Veteran did not complete her Master's degree was 
the lentitude of her coursework and not an inability to 
concentrate.  As well, the examiner explained that the 
Veteran was told by her physician at the time that stress was 
the most likely explanation for her problems.  Furthermore, 
the examiner indicated that he could not state, without 
resorting to speculation, that any symptoms of MS had their 
onset during the Veteran's periods of ACDUTRA in April, May, 
and June of 1984.  The examiner did note, however, that the 
most noticeable symptom of MS during active duty service was 
difficulty concentrating.  The examiner further asserted that 
there was an association between stressful life events and 
subsequent exacerbations in MS.  Thus, either active duty or 
ACDUTRA could have exacerbated the Veteran's MS.  Regarding 
the question of whether the Veteran's history of diabetes 
mellitus and her racial background could have caused her MS 
to have gone undiagnosed for years, the examiner stated that 
based on the fact that a CT scan of the head was found to be 
negative during active duty and because a medical examination 
failed to reveal neurological deficits, in was unlikely that 
the Veteran's race or family medical history caused MS to go 
undiagnosed for many years.  Finally, regarding the matter of 
whether symptoms of MS were apparent during the seven-year 
period ending July 31, 1986, the examiner opined that it was 
at least as likely as not that symptoms of optic neuritis in 
the left eye were present prior to July 31, 1986.

Law and Regulations 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101, 1110, 1131, 1137; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be granted for MS, even if not shown 
during military service, if the disease becomes manifest to a 
compensable degree within seven years after discharge from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A chronic disease need not be actually diagnosed within the 
presumptive period, but characteristic manifestations thereof 
to the required degree must be shown by acceptable lay and 
medical evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).

In regard to what constitutes a "compensable degree," 
multiple sclerosis is rated in proportion to the impairment 
of motor, sensory and mental function; especially considered 
are psychotic manifestations, complete or partial loss of one 
or more extremities, speech disturbances, impairment of 
vision, disturbances of gait, tremors, visceral 
manifestations, etc., referring to the appropriate bodily 
system of the rating schedule.  The minimum rating for 
multiple sclerosis is 30 percent.  38 C.F.R. § 4.124a, 
including Diagnostic Code 8018.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable."  The term "active 
military, naval, or air service" includes active duty, and 
"any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a); 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active duty for training (ACDUTRA) is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves for 
training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 
3.6(c).  The term inactive duty training (INACDUTRA) is 
defined, in part, as duty, other than full-time duty, under 
sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] 
or the prior corresponding provisions of law.  38 U.S.C.A. § 
101(23); 38 C.F.R. § 3.6(d).

Thus, with respect to the Veteran's Army Reserve service, 
service connection may only be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing ACDUTRA, or an injury incurred or aggravated while 
performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 
C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally 
not legally merited when a disability incurred on INACDUTRA 
results from a disease process.  See Brooks v. Brown, 5 Vet. 
App. 484, 487 (1993).

Certain evidentiary presumptions, such as the presumption of 
sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service--are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 
3.304(b), 3.306, 3.307, 3.309 (2008).

The advantages of these evidentiary presumptions do not 
extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. 466, 470-71 (1995) (noting that the Board did not err in 
not applying presumptions of sound condition and aggravation 
to appellant's claim where he served only on ACDUTRA and had 
not established any service-connected disabilities from that 
period); McManaway v. West, 13 Vet. App. 60, 67 (citing 
Paulson, 7 Vet. App. at 469-70, for the proposition that, "if 
a claim relates to period of [ACDUTRA], a disability must 
have manifested itself during that period; otherwise, the 
period does not qualify as active military service and 
claimant does not achieve veteran status for purposes of that 
claim.").

Discussion

The Veteran was separated from active duty service in July 
1979, and MS was first diagnosed in December 1998, which is 
outside the seven-year presumptive period.  The diagnosis is 
also outside of the Veteran's periods of ACDUTRA.  It is 
undisputed in the record that the Veteran is currently 
diagnosed with MS as of December 1998.  The Board notes that 
MS was suspected in the several months before the definitive 
diagnosis was rendered.  

The Veteran's service treatment records do not reveal any 
complaint, treatment, or diagnosis of MS.  The Board notes 
that contemporaneous complaints of cramps in the legs and 
vision problems are, however, apparent from a review of the 
record.  

Multiple physicians have opined regarding the etiology of the 
Veteran's MS.  The Board will focus its discussion on the 
most salient points.  

In a November 2007 VA medical examination report, the 
examiner diagnosed past episodes of neuritis in both eyes and 
asserted that these episodes were "more likely than not" 
associated with the Veteran's MS.  In the December 2008 VA 
medical examination report, the examiner opined that it was 
at least as likely as not that the symptoms of optic neuritis 
were present prior to July 31, 1986 (the end of the seven-
year presumptive period).  Taken together, and assessing the 
evidence in the light most favorable to the Veteran, the 
Board concludes that the Veteran began to suffer from MS in 
the seven-year post active duty presumptive period.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  The 
Veteran's MS symptoms, moreover, manifested to a compensable 
degree during this time, as she suffered from vision 
problems, cramps in the legs, fatigue, and memory and 
cognitive problems.  In the Board's view, such symptomatology 
would amount, at a minimum, to a combined 30 percent rating.  
38 C.F.R. § 4.25; see also 38 C.F.R. § 4.84a, Diagnostic 
Codes 6009, 6026; 38 C.F.R. § 4.88b, Diagnostic Code 6354; 
38 C.F.R. § 4.124a, Diagnostic Code 8018; 38 C.F.R. § 4.130, 
Diagnostic Code 9326.  Because MS manifested in active duty 
service or in the seven years thereafter and because it 
manifested to a compensable degree during that time, service 
connection for MS is granted on a presumptive basis.  
38 C.F.R. §§ 3.303, 3.307, 3.309; Hickson, supra.  

The Board notes that its findings are supported by the bulk 
of the competent medical evidence.  The Board is aware that 
the December 2008 VA examiner maintained that it was unlikely 
that MS went undiagnosed for years due to the Veteran's race 
and family background because a CT scan of the head conducted 
during active duty service was negative.  The foregoing 
statement is somewhat contradicted by this examiner's 
findings regarding the presence of optic neuritis before July 
31, 1986, particularly in light of the fact that another VA 
examiner expressly stated that optic neuritis was associated 
with the Veteran's MS.  The Board, therefore, does not credit 
the findings of the December 2008 VA examiner regarding the 
lack of any signs of MS during active duty service or shortly 
thereafter.  The Board's conclusion is bolstered by all of 
the other medical opinions of record, which indicate an 
association between MS and service or the seven-year 
presumptive period thereafter.  VA decision makers, indeed, 
have discretion to accept or reject pieces of evidence 
provided that sufficient reasons and bases are set forth 
explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-193 
(1992).  Furthermore, the Board's conclusion that MS 
manifested, at the very latest, during the seven-year 
presumptive period is supported by assertions of the Veteran 
in various contexts that she began to suffer from cramps in 
the legs, vision problems, memory and cognition problems, and 
fatigue in the early 1980's, during the presumptive period.  
The Veteran is competent to provide evidence regarding 
readily sensed symptomatology, and the Board finds no reason 
to question her assertions, which have been consistent over 
time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology).

In light of the Veteran's current diagnosis of MS and the 
medical opinions linking optic neuritis to the Veteran's MS, 
the medical findings that MS was present during the post 
active duty presumptive period, and the fact that MS 
manifested to a compensable degree during the presumptive 
period militate in favor of an award of service connection 
for MS.  38 C.F.R. §§ 3.303, 3.307, 3.309; Hickson, supra.  

Finally, the Board concludes that because optic neuritis has 
been unequivocally linked to the Veteran's service-connected 
MS, service connection for that disability is warranted on a 
secondary basis.  38 C.F.R. § 3.310.  


ORDER

Service connection for MS is granted.

Service connection for optic neuritis is granted.

______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


